TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00585-CR
                                       NO. 03-19-00586-CR


                                William Troy Hedgecock, Appellant

                                                 v.

                                    The State of Texas, Appellee



                    FROM THE 207TH DISTRICT COURT OF COMAL COUNTY,
                               NOS. CR2014-418 & CR2015-123,
                    THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                              MEMORANDUM OPINION


                   Appellant William Troy Hedgecock seeks to appeal his convictions for evading

arrest with a vehicle and bail jumping and failure to appear. See Tex. Penal Code §§ 38.04, .10.

The trial court has certified that these are plea-bargain cases and that Hedgecock has no right of

appeal. Accordingly, we dismiss the appeals for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: September 25, 2019

Do Not Publish